Citation Nr: 0208275	
Decision Date: 07/23/02    Archive Date: 07/29/02	

DOCKET NO.  97-30 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1962 to October 
1966.  This included time in Vietnam in 1965 and 1966 with 
Marine Air Base Squadron 12.

A review of the evidence of record discloses that entitlement 
to service connection for an acquired psychiatric disorder 
was denied by the Board of Veterans' Appeals (Board) in June 
1972.  It was determined that a chronic acquired psychiatric 
disease had not been manifested during service, at the time 
of separation therefrom, or within 1 year following service 
discharge.

The veteran's initial claim for service connection for PTSD 
was received in June 1991.  Evidence was developed and it was 
determined that a reconciliation of diagnoses was in order.  
In April 1992 a letter was sent to the veteran, asking that 
he provide written authorization to allow VA to obtain 
medical evidence from a private facility.  No reply from the 
veteran was received.  He was advised by letter dated in 
September 1992 that no further action could be taken in his 
claim for service connection for PTSD since he had failed to 
respond to the April 1992 letter.

Received on November 3, 1995, was a statement in which the 
veteran asked that his claim for service connection for PTSD 
be "re-opened."  For whatever reason the claim was treated on 
a de novo basis by the RO.  The case was previously before 
the Board in May 1999 at which time the issue was also 
considered on a de novo basis.  The undersigned has also 
decided to review the claim on a de novo basis.


FINDING OF FACT

The veteran is shown as likely as not to be suffering from 
disability manifested by PTSD due to events experienced in 
service.


CONCLUSION OF LAW

The veteran has PTSD due to his experiences on active duty.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records reflects that 
following orthopedic examination in October 1964, there was a 
suggestion of a possible functional basis for the veteran's 
complaints.  A psychiatric evaluation was recommended.  It 
does not appear the examination took place.  The report of 
separation examination was negative for complaints or 
abnormalities regarding the veteran's psychiatric status.

The veteran was hospitalized by VA in June 1968 with a 
diagnosis of anxiety neurosis with depressive features.  It 
was also stated that he had a passive-aggressive personality.  
Reportedly, his symptoms began in 1966 after he left the 
Marine Corps.  The symptoms reportedly included emotional 
outbreaks, crying, aggressive feelings, anxiety, grandiose 
feelings, and "violent dreams."  Psychological testing during 
hospitalization in July 1968 showed the veteran was not 
psychotic, but there was perseveration of themes with 
regressive and immature content.  The final diagnosis at 
discharge from hospitalization in August 1968 was paranoid 
schizophrenia.

Of record is a report of an October 1968 VA examination.  The 
diagnoses included passive-aggressive personality, by 
history.

Also, of record is a July 1971 statement from the chief of 
the Psychiatry Service at the VA Hospital in Indianapolis, 
indicating the veteran had been under intermittent care at 
that facility since June 1968.  The veteran had been 
hospitalized 3 times since June 1968 for paranoid 
schizophrenia.  Symptoms reportedly included irritability, 
feelings of depression, headaches, and delusions of 
persecution and grandeur.

Of record is a December 1971 statement from a private 
physician who examined the veteran in November 1971 and 
concluded the veteran had paranoid schizophrenia.  It was the 
physician's opinion the schizophrenic process dated back to 
the veteran's active service.  Elaboration was not provided.

Of record are statements from friends and relatives to the 
effect that the veteran was a changed person on his return 
from active service.

In a February 1972 statement the chief of the Psychiatry 
Service at the VA Hospital in Indianapolis indicated that in 
view of the veteran's statements of persecution in the 
military and in view of the same nature of statements of 
persecution by his employer when the veteran was hospitalized 
by VA in 1968, it was "not inconceivable" that the beginning 
of the veteran's schizophrenic process was during his active 
service.

The same physician indicated in a May 1974 communication that 
in order for him to make a stronger statement concerning the 
onset of the veteran's psychiatric illness, it would be 
"absolutely necessary" for him to review the veteran's 
military service records.

In an August 1991 statement the veteran indicated that he was 
assigned to an ordnance unit in Vietnam.  He claimed his 
duties consisted of putting fins on bombs, making napalm, 
belting ammunition, and loading ammunition and bombs onto 
trucks.  He stated he was also involved in transporting 
ammunition to the flight line.  He claimed he was constantly 
exposed to the threat of high explosives being detonated by 
enemy sniper fire or mortar attacks.  He expressed fears of 
being blown up by the explosives.  He stated he was nervous 
and tense all the time.  Notation was also made that he was 
on guard duty around the perimeter of the bomb dump and the 
airfield.

The veteran was hospitalized at the VA Medical Center in 
Marion, Indiana, from June to August 1991 in the Combat 
Veteran's Treatment Program.  Complaints included depression, 
survivor guilt, nightmares, sleep disturbance, anger, and 
thoughts of Vietnam.  Notation was also made of a history of 
alcohol dependence.  The admission diagnosis referred to 
alcohol dependence.  The final diagnoses were PTSD and 
alcohol dependence.

A VA psychiatric examination was accorded the veteran in 
September 1991.  The veteran stated that while serving in 
Vietnam from 1965 to 1966 he worked in a bomb dump where he 
received sniper fire about 2 to 3 times a week.  He also 
recalled receiving some mortar shelling.  He stated he had 
been seeing a psychiatrist off and on for the past 25 years.  
He was somewhat vague about why he went to hospitals, except 
he remarked it was because of dreaming and fighting the war.  
Findings were recorded and he was given a diagnosis of 
alcohol dependence.  The examiner believed the veteran was a 
malingerer.  The examiner remarked the veteran had "very 
mild" stressors when compared to others having PTSD.  
Notation was made that the veteran showed very little 
avoidance behavior which was described as consistent with 
increased arousal.

Subsequently, a reconciliation of diagnoses was requested.  
In April 1992 the veteran was asked to provide written 
authorization to allow VA to obtain additional medical 
evidence.  A reply from him was not received.  He was advised 
by letter dated in September 1992 that no further action 
would be taken on his claim for service connection for PTSD 
since he had failed to respond to the April 1992 letter.

Additional records associated with the claims file include 
reports of treatment and evaluation at the St. Vincent Stress 
Center in Indianapolis on 2 occasions in 1994.  The diagnoses 
included alcohol dependence, major depression, organic brain 
syndrome, and PTSD.

A VA PTSD examination was accorded the veteran by VA in 
August 1997.  The veteran indicated that he had a brother who 
was killed in Vietnam.  He also stated that "all of his 
outfit in the Vietnam War were killed though he was not with 
them at the time and he had feelings for years now that he 
should have been there and died with them."  Notation was 
made that another brother had been killed during the time of 
the Vietnam War and another brother had been killed in Korea.  
Past psychiatric history referred to PTSD and questionable 
depression.  The veteran was given an Axis I diagnosis of 
PTSD, major depression.  There was no Axis II diagnosis.  The 
examiner remarked that the veteran "it seems like, suffer 
from the chronic mood disorder and review of a lot of post-
traumatic stressor issues.  Patient [the veteran] claims his 
anger and his depression mainly due to the post-traumatic 
stress disorder."

Another psychiatric examination accorded the veteran by VA in 
September 1997 resulted in Axis I diagnoses of:  PTSD of 
moderate severity; and alcohol dependence, in reported 
current remission.  The veteran reported at that examination 
that while assigned to the Marine Air Wing in the bomb dump 
during Vietnam service, while he saw no front line fighting, 
he "saw the after effects."  He stated he also was exposed to 
sniper fire on a regular basis.  He served as a capon handler 
and seemed very distressed by the fact that he could not take 
cover because "we had to get the bombs ready for the planes."  
He also noted that he felt responsible for some of the deaths 
of Marines because at times the bombs were not functioning at 
100 percent capability and he felt somehow responsible for 
that.  He also reported that a brother with whom he was very 
close went to Vietnam and was killed while there.  A second 
brother who did not see active combat duty was reportedly 
killed on guard duty while on active service.  The claims 
file was not available to the examiner, but the examiner 
stated, "his stories are consistent with other veterans in 
the same service duties that he participated in."  The 
examiner stated that the veteran was able to describe the 
incidents in "pretty graphic detail."

A personal hearing was held before a hearing officer at the 
Indianapolis RO in January 1998.  The veteran described his 
experiences in Vietnam.

Of record is a May 1998 communication from the U. S. Armed 
Services Center for Research of Unit Records indicating that 
the individual the veteran reported was his brother was 
killed in action in Vietnam in August 1966.

In June 1999, a staff psychiatrist at the VA Medical Center 
in Indianapolis reported the veteran had been referred to him 
for continuation of outpatient treatment of symptoms of 
depression.  The veteran gave a history of recurrent episodes 
of mental illness since discharge from service in 1966, 
including multiple periods of hospitalization.  The veteran 
stated that he believed his difficulties began shortly after 
his return from a tour of duty in Vietnam in 1966.  He 
recalled that before going to Vietnam he had a conflict with 
his first sergeant.  He claimed as a result, when he went to 
Vietnam he was assigned to a Marine Air Wing guarding 
munitions rather than being sent into combat areas with the 
rest of his unit which arrived in Vietnam about the same time 
as he did.  He also recalled having been frightened at that 
assignment because of nightly sniper fire and episodes of 
sabotage by the Viet Cong.  He claimed that despite these 
fears while assigned to the Air Wing, he made several efforts 
to be reassigned to his unit in the field, but was denied.  
He stated that he then learned that his unit had been 
destroyed in a battle in a report in the Stars and Stripes 
newspaper.  After learning of the loss of his fellow Marines, 
he recalled feeling numb and getting into trouble for 
insubordinate behavior.  When he returned to the States, he 
learned that one of his brothers had been killed in Vietnam.  
He also stated another brother had been killed while serving 
in the Army in Korea.  Findings were recorded and the 
impressions included PTSD of moderate severity, following 
repeated exposure to life-threatening situations and loss of 
multiple family service members in combat theaters; recorded 
major depression, in partial remission; alcohol dependence in 
partial remission; and learning disorder.

Associated with the record in September 1999 were command 
chronologies of the Marine Air Base Squadron 12 during the 
timeframe between May 1965 and March 1966.  Operations and 
problems were described.  The reports made at least one 
reference to an attack by a Viet Cong suicide squad to the 
flight line area in October 1965.

The veteran was accorded a psychiatric examination for rating 
purposes by VA in October 1999.  The veteran referred to 
exposure to sniper fire and seeing a plane crash.  He also 
recalled having to identify a friend's body.

Examination diagnoses included anxiety disorder, not 
otherwise specified.  Also diagnosed was a history of alcohol 
abuse, in remission.  The examiner stated PTSD could not be 
diagnosed.  He remarked that the stressors in their entirety 
were not documented.  He added that the related stressor 
during his interview did not, in his opinion, suffice to 
render a diagnosis of PTSD based upon the symptoms reported.  
He noted that the veteran had been able to maintain a job 
since 1961 and was currently still employed.  Notation was 
made that the claims file had been reviewed in its entirety.

Analysis

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, enacted 
November 9, 2000, eliminated the well grounded claim 
requirement and modified VA's duties to notify and assist 
claimants.  See, generally, VCAA; see also, Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding all 
sections of VCAA retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) has held that its holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand of all pending claims and that this Court may not 
decide that the VCAA could not affect a pending matter."   
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  In 
subsequent decisions, the Court has held that the VCAA is not 
applicable in all cases.  The Court held that the VCAA was 
inapplicable to a matter of pure statutory interpretation.  
See Smith v. Gober, 14 Vet. App. 227, 231 (2000).  The Court 
has also concluded that the VCAA was not applicable when the 
appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 
15 Vet. App. 362 (2001); Dela Cruz; see also VCAA Section 3, 
114 Stat. 2097, 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.")

In view of the allowance of the veteran's claim, further 
assistance is unnecessary to substantiate the claim.

Service connection may be established for disability 
resulting from personal injury or disease suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2001).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  A "clear" 
diagnosis of PTSD is no longer a requirement.  See 
64 Fed. Reg. 32,807-32,808 (1999).

The regulations used to evaluate mental disorder 
disabilities, to include PTSD, were amended in November 1996.  
See Fed. Reg. 52,695-52,702 (1996).  The regulations required 
the use of the 4th Edition of the DSM (DSM-IV) in evaluating 
mental disorders.  In particular, DSM-IV no longer required 
that a stressor be an event that is outside the range of 
human experience and markedly distressing to almost anyone.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(d); see 
also 38 U.S.C.A. § 1154(b) (West 1991).  If VA determines 
that the veteran did not engage in combat, lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, there must be credible supporting 
evidence.  The credible supporting evidence is not limited to 
service department records, but can be from any source.  See 
YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).

The veteran's claim in this case was filed in 1995.  The 
regulations regarding PTSD were revised effective March 7, 
1997.  To the extent either version of the regulation is more 
favorable to the claim on any question, then is the other, 
that version will be applied.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312 (1991) (where the law changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been completed, 
then, unless Congress has provided otherwise, the version 
most favorable to the appellant will apply); Cohen v. Brown, 
10 Vet. App. 128, 139 (1997).  Under the former version of 
the regulation, in effect prior to March 7, 1997, service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1996).

Under the current or revised version of 38 C.F.R. § 3.304(f), 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.

Under both versions of 38 C.F.R. § 3.304(f) if the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, then in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.

The record in this case reveals the veteran has been 
diagnosed with PTSD based on events reported in service on a 
number of occasions.  The record reveals that the diagnosis 
of PTSD has been based on the assumption that the veteran was 
exposed to enemy fire on more than one occasion while serving 
in Vietnam.  Accordingly, medical experts have considered the 
combat-related stressors alleged by the veteran, and have 
diagnosed PTSD based on those stressors.  See 38 C.F.R. 
§ 3.304(f); 38 C.F.R. § 4.125; Zarycki v. Brown, 
6 Vet. App. 91, 97 (1993).

The issue to be resolved in this appeal is whether there is 
credible supporting evidence of the combat-related stressors 
alleged by the veteran or whether the evidence demonstrates 
that he participated in combat, in which case credible 
supporting evidence is unnecessary.  38 C.F.R. § 3.304(f).  
The question of whether an alleged stressor is supported by 
credible evidence is one of fact to be resolved by VA 
adjudicators alone.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).

The veteran has described stressors that he has said he 
experienced during his service in Vietnam.  He has recounted 
experiencing mortar, rocket, and sniper fire by the enemy 
while serving with the Marine Air Base Squadron 12 during the 
timeframe between 1965 and 1966.  Records associated with the 
file include command chronologies of the veteran's unit and 
they do show that the unit was exposed to enemy attack on at 
least one occasion in October 1965.  Although the records do 
not specifically document that the veteran was with his unit 
on the occasion in question, no evidence of record indicates 
that he was not.  Further, such documentation is not 
required.  See Suozzi v. Brown, 10 Vet. App. 307, 310-11 
(1997) (radio log showing that the veteran's company had come 
under attack was sufficient to corroborate the inservice 
stressor alleged by the veteran, despite the fact that the 
radio log did not identify his participation).  His 
participation in those events may be inferred from the 
involvement of his unit.  See Suozzi, 10 Vet. App. at 310.

Further, any reasonable doubt concerning this question must 
be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Thus, the Board finds that service 
department records reflecting that the veteran's unit was 
subjected to an attack from the enemy establishes that the 
veteran participated directly in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality-that is, he engaged in combat with the 
enemy.

Thus, while there is conflicting medical evidence concerning 
the diagnosis of PTSD, more than one mental health 
professional has diagnosed PTSD due to the veteran's service.  
Because the Board has inferred from the service department 
records, after resolving reasonable doubt in the veteran's 
favor, that he engaged in combat with the enemy, the combat 
specific stressors that he has alleged need not be supported 
by credible supporting evidence.  His lay testimony is 
sufficient.  38 C.F.R. § 3.304(f).

Certainly, the evidence is at least in relative equipoise.  
Thus, by extending the benefit of the doubt to the veteran, 
the Board finds that service connection for PTSD is warranted 
in this case.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 
38 C.F.R. § 3.102 (2001).

ORDER

Service connection for PTSD is granted.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

